FILED
                               NOT FOR PUBLICATION                          OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



FELINCIA PHANG; HENDRICK                           No. 12-70988
LIAUW,
                                                   Agency Nos. A088-102-228
               Petitioners,                                    A088-102-229

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Felincia Phang and Hendrick Liauw, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence the agency’s factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Phang failed to

establish she suffered past persecution on account of a protected ground. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”); see also Halim v. Holder, 590 F.3d 971, 975-76 (9th

Cir. 2009) (incidents of mistreatment, including being stripped naked in front of

classmates, beaten by rioters, and false arrest and detention, did not compel finding

of past persecution). Substantial evidence also supports the agency’s finding that,

even under a disfavored group analysis, Phang failed to demonstrate sufficient

individualized risk of harm to establish a well-founded fear of persecution in

Indonesia. See Halim, 590 F.3d at 977-979; cf. Sael v. Ashcroft, 386 F.3d 922,

927-29 (9th Cir. 2004). We reject Phang’s contention that the BIA applied the

disfavored group analysis incorrectly. Accordingly, Phang’s asylum claim fails.

      Because Phang failed to meet the lower burden of proof for asylum, her

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.


                                          2                                      12-70988